DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 09/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:
Regarding claim 1, the Examiner respectfully suggests “material” in lines 6-8 read “the material powder” and “heat applied” in line 6 read “heat is applied”.
Regarding claim 2, the Examiner respectfully suggests “powder” in line 16 read “the material powder”. 
Regarding claim 3, the Examiner respectfully suggests “the powder container” in line 19-20 read “the container bed”.
Regarding claim 5, the Examiner respectfully suggests “the array” in lines 27 and 30 read “the two-dimensional array”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "after each layer" in line 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Majer (US20160082662), and further in view of Koshimizu et al. (US20200189201).
Regarding claim 1, Majer teaches an additive manufacturing device (3D printer 28 in Figure 8A and 8B) comprising: 
a container bed (tray 80; Figure 8A) configured to contain material powder (plastic powder 38; Figure 8A);
a printing bed (work area 84; Figure 8B) over which material is deposited ([0080] A leveling means, such as a roller 44 (or other leveling system) moves a portion 45 of added material in repeated cycles of operation shown by arrow 43. To add another layer to part 78) and heat applied ([0080] at least one multi-beam QCL image head 76 moves along the Y axis (arrow) to selectively heat compact plastic powder 38 so as to form a 3D part 78); 
one or more actuators ([0082] carriage holder 82 enables smooth planar motion in the X or Y axis along the surface 39 of 3D printer 28); and 
a two-dimensional array of heat deposition devices (multi-beam QCL image head 76; Figure 8A) configured for movement by the one or more actuators in a plane generally perpendicular to a beaming axis of the heat deposition devices ([0082] a carriage holder 82 for a multi-beam QCL image head 76. The carriage holder 82 enables smooth planar motion in the X or Y axis along the surface 39 of 3D printer 28 above a materials work area 84).
While Majer teaches a pre-heating system for pre-heating the material, Majer fails to explicitly teach one or more heating elements configured to hold material on the printing bed and material on the container bed at temperatures higher than ambient.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Koshimizu teaches one or more heating elements configured to hold material on the printing bed and material on the container bed at temperatures higher than ambient ([0061] the heaters around the containers 16, 17a, and 17b, heaters 30a and 30b are disposed under the platform 14 between the powder material storage containers 17a and 17b on both sides of the modeling container 16. Though not illustrated, the other heaters are provided around the outer walls of the containers 16, 17a, and 17b; see Figure 2B). Heaters on the container and printing bed sides are used to preheat the material before sintering ([0060] the modeling container 16 includes heaters in partitions for the container and the second lifting table 23 in order to preheat the powder material 29 and its thin layer 29a to near the melting temperature of the powder material 29 before the application of the laser beam).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Majer comprise one or more heating elements configured to hold material on the printing bed and material on the container bed at temperatures higher than ambient, as taught by Koshimizu, for the benefit of pre-heating the material before sintering.
Regarding claim 2, Majer modified with Koshimizu teaches the additive manufacturing device of claim 1, further comprising a re-coater roller configured to actuate so as to transfer powder from the container bed to the printing bed ([0080] A leveling means, such as a roller 44 (or other leveling system) moves a portion 45 of added material in repeated cycles of operation shown by arrow 43). While Majer suggests that other level systems can be used to transfer powder from the container bed to the printing bed, Majer fails to explicitly teach the leveling system is a re-coater blade.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Koshimizu teaches the leveling system is a re-coater blade ([0054] the blade-type recoater 27; Figure 2B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the leveling system of Majer modified with Koshimizu be a re-coater blade, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Majer proposes that other leveling systems can be used instead of a roller, and a re-coater blade is one widely known option in the art for a leveling system.
Regarding claim 3, Majer modified with Koshimizu teaches the additive manufacturing device of claim 1, wherein the powder container is configured to actuate in the vertical direction an amount correlated to a desired thickness of a powder layer to be transferred to the printing bed ([0080] To add another layer to part 78, piston 40a moves upward incrementally to feed roller 44. At the same time, piston 40b moves downward the same increment as needed to add the new layer of material, such as plastic powder 38).
Regarding claim 4, Majer modified with Koshimizu teaches the additive manufacturing device of claim 1, wherein the printing bed is configured to actuate in the vertical direction, after each layer has been built, making room for a new layer of material powder ([0080] To add another layer to part 78, piston 40a moves upward incrementally to feed roller 44. At the same time, piston 40b moves downward the same increment as needed to add the new layer of material, such as plastic powder 38).
Regarding claim 5, Majer modified with Koshimizu teaches the additive manufacturing device of claim 1, wherein the one or more actuators include a first actuator configured to move the array in a first direction perpendicular to the beaming axis (see actuator above 76 moving the array in the y-direction in Figure 8B) and a second actuator configured to move the array in a second direction, the second direction being perpendicular to the beaming axis and perpendicular to the first direction (see actuator on sides of the 76 moving the array in the x-direction in Figure 8B) , and wherein the two-dimensional array of heat deposition devices is configured for movement in the first and second directions simultaneously (the two-dimensional array of heat deposition devices are capable of simultaneously moving in the x- and y-direction as shown in Figure 8B).
Regarding claim 6, Majer modified with Koshimizu teaches the additive manufacturing device of claim 1, further comprising: 
a processor, the processor configured to perform the steps of: receiving a desired 2D heat deposition pattern ([0052] wherein when the device is connected to a computer having a 3D software program and a digital image of the 3D model and operated, the 3D model is built on the surface in accordance with the digital image); 
calculating, based on the received pattern and a known 2- dimensional array of heat deposition elements, a space filling curve for an area under the array of heat deposition devices (work area 84 in Figure 8B; [0082] enables smooth planar motion in the X or Y axis along the surface 39 of 3D printer 28 above a materials work area 84 so as to accommodate variable sizes and volumes of targeted 3D products and parts); 
generating actuation instructions based on the space filling curve ([0080] at least one multi-beam QCL image head 76 moves along the Y axis (arrow) to selectively heat compact plastic powder 38 so as to form a 3D part 78 for a targeted object in accordance with a digital software design on a computer (not shown)); 
moving the array of heat depositions devices based on the actuation instructions, thereby following the space filling curve ([0080] at least one multi-beam QCL image head 76 moves along the Y axis (arrow)… in accordance with a digital software design on a computer (not shown); 
generating switching instructions, based on the received pattern and the space filling curve, for the heat deposition devices ([0081] a multi-beam QCL image head can contain a combination of QCLs having different wavelengths, each one optimized for different material. Thus a multi-beam, multi-wavelength QCL image head 76 can image simultaneously on a mixture of several materials or process layers containing different materials); and 
selectively powering the heat deposition devices while the array is moving, based on the switching instructions, thereby depositing energy that matches the desired 2D heat deposition pattern when the array follows the space filling curve ([0080] at least one multi-beam QCL image head 76 moves along the Y axis (arrow) to selectively heat compact plastic powder 38… in accordance with a digital software design on a computer (not shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743